Citation Nr: 1141651	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-10 206	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to service-connected bilateral flat feet.  

2.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected bilateral flat feet.  

3.  Entitlement to service connection for a bilateral hip disorder, including as secondary to a low back disorder or service-connected bilateral flat feet.  

4.  Entitlement to service connection for a psychiatric disorder, including as secondary to service-connected bilateral flat feet.  

5.  Entitlement to a rating in excess of 10 percent for bilateral flat feet with posterior tibial tendon dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to June 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  Hearings were held before a Decision Review Officer at the RO in February 2009 (service connection for back and feet) and February 2011 (increased rating for feet and remaining service connection issues).  In August 2011, a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the Veteran's claims file.  At the Travel Board hearing, the Veteran submitted additional evidence with a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011). 

The Veteran claims that he has low back and right knee disabilities which are the result of injury sustained during his period of active duty service.  Alternatively, he claims that his back and right knee disabilities as well as bilateral hip and psychiatric disabilities are secondary to his service-connected bilateral flat feet with posterior tibial tendon dysfunction (he also claims that his bilateral hip disabilities are due to his low back disability).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439, 448.

The Veteran's service treatment records (STRs) show January 1987 treatment for low back pain with no history of trauma or over-exertion, right knee pain assessed as chondromalacia in February 1987, and complaints of feeling "depressed over personal things" on mental health evaluation in connection with disciplinary proceedings in April 1988.  

Postservice VA treatment records show findings of low back, right knee, and bilateral hip disabilities.  Specifically, there is an October 2006 finding of right knee pain likely due to osteoarthritic changes and a January 2007 X-ray report which notes mild facet hypertrophy at the L4-5 and L5-S1 levels.  An April 2007 VA pain consultation report lists an impression of lumbar spondylosis causing low back pian, peripheral neuropathy, and right knee arthropathy.  Myofascial pain and paravertebral spine muscle spasm were noted in January 2008.  A November 2008 pain clinic report shows impressions of lumbar spondylosis, degenerative disk disease, and chronic low back pain.  A February 2011 VA joints examination report notes a diagnosis of bilateral hip strain.  

The Veternan's written statements and hearing testimony as well as statements to his healthcare providers noted in his treatment records reflect his contention that he has been experiencing back and knee problems since service.  The Veteran is competent to report lay observable symptoms, such as pain.

The Veteran underwent a VA spine examination in August 2008 and VA orthopedic and joints examinations (for low back, right knee, and bilateral hips) in February 2011.  In August 2011 he submitted a statement from his treating VA podiatrist indicating (without adequate explanation of rationale) that his "lower back issues, hip issues and knee issues are more than likely related to, and secondary to his" service-connected bilateral foot condition, including posterior tibial tendon dysfunction.  This opinion conflicts with the opinions on August 2008 and February 2011 VA examinations.  Another VA examination to resolve conflicting opinions regarding the etiology of these disabilities is necessary. 

Regarding service connection for a psychiatric disorder, the Veteran's claim sought service connection for depression, and that is the specific claim adjudicated by the RO and developed for appellate review.  Previous adjudication of this issue by the RO was limited to consideration of depression only.  However, that has now been overtaken by governing caselaw.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that the matter of service connection for other psychiatric disability(ies) diagnosed is part and parcel of a service connection for a psychiatric disability claim. 

The Veteran's diagnoses by VA examiners and treating physicians have included major depression, depression, antisocial personality disorder, and acute adjustment disorder.  As the rating decision on appeal addressed only the diagnosis of depression, this issue must now be remanded for RO initial consideration of service connection for a psychiatric disorder, however diagnosed.  Notably, VA treatment records include Social Work Notes and a June 2009 statement from the Veteran's VA Social Worker noting that his depression is caused by his inability to work (and that he is unable to work because of back and foot pain).  

Regarding the rating for bilateral flat feet with posterior tibial tendon dysfunction, there is evidence (including on February 2011 VA feet examination) of arthritis in the ankle and subtalar joint and degenerative spurring of the calcaneal tuberosity, bilaterally.  However, there is no opinion as to whether the Veteran's service-connected bilateral flat foot caused such disability.  Another examination to secure a nexus opinion in this matter is necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 453-54.  Here, the Board notes that the August 2011 statement from the Veteran's VA podiatrist notes that he is "currently unemployable."  This, coupled with the Veteran's treatment records which note his complaints of lower extremity pain when working, raises an inferred claim for TDIU.  The RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating.

The record reflects the Veteran has applied for Social Security Administration (SSA) disability benefits (See February 2011 VA examination report noting such).  Medical records considered by SSA have not been sought, and are not associated with the claims file.  Inasmuch as the SSA records are constructively of record, and may contain information pertinent to the matters on appeal, they must be secured.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

At the August 2011 Travel Board hearing, the Veteran testified that he receives ongoing VA medical treatment for the disabilities at issue.  Records of such treatment are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the claims folders complete records of all VA evaluations and/or treatment the Veteran has received since November 2010 (other than reports of his February 2011 right foot surgery, which are associated with the claims file).

2.  The RO must provide the Veteran a TDIU application form for completion, and send him a VCAA notice letter notifying him of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  He should have opportunity to respond.

3.  The RO should obtain from SSA a copy of their decision regarding the Veteran's claim for SSA disability benefits and copies of the medical records upon which such claim was decided.

4.  The RO should then arrange for an orthopedic examination of the Veteran by an examiner who had not previously examined him to determine the etiology of his claimed low back, right knee and bilateral hip disabilities and the current severity of his service connected bilateral flat feet with posterior tibial tendon dysfunction.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following: 

a)  Please identify (by medical diagnosis) each of the Veteran's low back, right knee and bilateral hip disability entities. 

b)  As to each diagnosed disability entity of the low back, right knee, and/or hips, what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was  caused by injury in service and/or whether it is at least as likely as not that such disability was either caused or aggravated by (increased in severity due to) a service-connected foot disability (bilateral flat feet with posterior tibial tendon dysfunction)?  If it is determined that a low back disability was incurred in service or caused or aggravated by the Veteran's service-connected foot disability; is any right knee and/or hip disability caused or aggravated by such low back disability.  The explanation of rationale for the opinions should specifically address the Veteran's reports of ongoing low back and right knee pain since service and the August 2011 statement from his VA podiatrist.  

c)  If it is determined that a service connected disability did not cause, but aggravated, a diagnosed low back, right knee and/or a bilateral hip disability, the examiner should also specify, so far as possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred. 

(d) The examiner should identify and describe in detail all symptoms and impairment attributable to the Veteran's service-connected bilateral flat feet with posterior tibial tendon dysfunction.  The examiner should note whether the Veteran has i) a weight bearing line over or medial to the great toe; ii) inward bowing of the tendo Achilles; iii) pain on manipulation and use of the feet, and if so whether such pain is moderate or severe/accentuated; iv) objective evidence of marked deformity (i.e., pronation, abduction), and if so, the severity of such deformity (i.e., whether such deformity is moderate or marked); v) any indication of swelling on use; vi) characteristic calluses, vii) extreme tenderness of the plantar surfaces of the feet, and/or viii) marked inward displacement and severe spasm of the tendo Achilles on manipulation.  The examiner should also state whether orthopedic shoes and/or appliances would improve the Veteran's pes planus.

The examiner must explain the rationale for all opinions and should specifically comment (expressing agreement or disagreement and explaining rationale for such) on the August 2011 statement by the Veteran's VA treating podiatrist.  

5.  The RO should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran, and review of his claims file, the examiner must provide opinions responding to the following:  

a)  Please identify (by medical diagnosis) each of the Veteran's psychiatric disability entities.

b)  As to each diagnosed psychiatric disability entity, please opine whether such is etiologically related to the Veteran's service, including the depression noted in April 1988.  The examiner must explain the rationale for all opinions.  

(c)  For each psychiatric disability entity diagnosed that is determined to not be directly related to the Veteran's active service, is it at least as likely as not that such disability was caused or aggravated by (increased in severity due to) the Veteran's service connected disabilities, including bilateral flat feet with posterior tibial tendon dysfunction?  If a psychiatric disability is found to not have been caused, but to have been aggravated, by a service connected disability, the examiner should specify, to the extent possible, the degree of disability (in terms of manifestations/or impairment) that is due to such aggravation. 

The examiner must explain the rationale for all opinions and should specifically comment (expressing agreement or disagreement and explaining rationale for such) on the VA mental health treatment records and June 2009 social worker statement which note that the Veteran's depression is, at least in part, related to his bilateral flat feet.  The examiner is requested to identify any factual data that support the conclusions reached.

6.  The RO should then re-adjudicate the remaining claims (encompassing all psychiatric disabilities diagnosed).  The RO should also adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He should be notified of the determination.  If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate statement of the case (SOC) in the matter and afford him the opportunity to respond.  If this occurs, that matter should be returned to the Board, if in order, for further appellate review.  If any claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

